DETAILED ACTION
This Office Action is in response to the amendment filed April 21, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “movement arm, comprising at least two longitudinal sections arranged in a series” (claim 13),   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi et al. (JP 11-182402).
Ochi teaches a device for transmission of rotary motion and transfer of at least one fluid medium which comprises a planetary gear train (22) for the transmission of rotary motion about a main axis which has at least one reduction stage which is provided with a sun gear (S2), which rotates about said main axis, and a toothed ring gear (engaging P2) which are mutually concentric and between which at least two planetary gears (P2) are engaged which are supported in rotation at least about respective longitudinal axes which are parallel to said main axis by a planetary gear carrier (C2), the planetary gear train being provided with a driving input sun gear and with an output ring gear and with an output planetary gear carrier, of which one can move in rotation about said main axis with respect to the other, and a rotary joint (such as 106,107,108) positioned radially outward of the planetary gear train and which extends externally to said planetary gear train, the rotary joint adapted for the transfer of the at least one fluid medium. 
With respect to claim 2, Ochi teaches said rotary joint comprises a first body (outer portion of body having grooves 106,107,108) which extends along said main axis about (radially outside) said output ring gear and a second body (101 and 102 of 30 and having ports F1-F3) which extends around said first body, which are provided respectively with at least one first port (F1-F3) for entry/exit of a fluid medium and with at least one corresponding second port (E1-E3) for exit/entry of said fluid medium, which are in fluid communication with a corresponding annular chamber which is defined between said bodies, one of either the first or the second body being movable with respect to the other in rotation about said main axis and the first body being integral with the output ring gear in rotation/immobility with respect to said main axis.  
With respect to claim 3, Ochi teaches said first body is associated with said output ring gear by way of a mechanical connection.  
With respect to claim 5, Ochi teaches the second body and said output planetary gear carrier are integral in immobility/rotation with respect to said main axis.  
With respect to claim 6, Ochi teaches said second body is associated with said output planetary gear carrier by way of a mechanical connection.  
With respect to claim 7, Ochi illustrates (Fig. 1) said second body comprises a flange for connection to said output planetary gear carrier.  
With respect to claim 8, Ochi teaches said first body and said second body have a substantially annular shape structure around said main axis.  
With respect to claim 9, Ochi teaches (Fig. 1)said rotary joint comprises at least one channel for connecting at least one of either said at least one first port and said at least one second port and the corresponding annular chamber.  
With respect to claim 10, Ochi illustrates (Fig. 1) said rotary joint comprises one of said channels for connection to the corresponding annular chamber for each one of said at least one first port and at least one second port, the at least one first port and the at least one second port being arranged at the mutually opposite axial ends, respectively, of the first and of the second body.  
With respect to claim 11, Ochi teaches said rotary joint comprises a plurality of said first ports (F1-F3) and a plurality of corresponding second ports (E1-E3) which are distributed around said main axis, and a plurality of said annular chambers (106-108) which are distributed along said axis each one of which is in fluid communication with a respective first port and with the corresponding second port and is isolated from the other annular chambers.  
With respect to claim 12, Ochi teaches a drive (fluid motor 21) or transmission associated with said input sun gear for rotational actuation of the input sun gear about the main axis.  
With respect to claim 14, Ochi illustrates (Fig. 1) said second body comprises a flange for connection to said output planetary gear carrier.  
With respect to claims 15 and 16, Ochi illustrates (Fig. 1) said rotary joint comprises a plurality of said first ports (F1-F3) and a plurality of corresponding second ports (E1-E3) which are distributed around said main axis, and a plurality of said annular chambers (106-108) which are distributed along said axis each one of which is in fluid communication with a respective first port and with the corresponding second port and is isolated from the other annular chambers.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (JP 11-182402), as applied to claim 2 above, and further in view of Masahiro et al. (JP 01-93695).
Ochi does not teach the drive device used for driving a robot arm having two longitudinal sections.  However, Masahiro teaches a robot having a drive device for actuating a robot arm, the drive device having a fluid joint for transmitting fluid from a first longitudinal arm section to a second longitudinal arm section.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to use the drive device of Ochi to actuate a robotic arm, as taught by Masahiro, motivation being to provide a robot having a predetermined operating force while allowing a fluid to be transmitted between the arm sections.
With respect to claim 17, Ochi teaches said second body and said output planetary gear carrier are integral in immobility/rotation with respect to said main axis.  
With respect to claim 18, Ochi teaches said first body and said second body have a substantially annular shape structure around said main axis.  
With respect to claim 19, Ochi illustrates (Fig. 1) said rotary joint comprises a plurality of said first ports (F1-F3) and a plurality of corresponding second ports (E1-E3) which are distributed around said main axis, and a plurality of said annular chambers (106-108) which are distributed along said axis each one of which is in fluid communication with a respective first port and with the corresponding second port and is isolated from the other annular chambers.  
With respect to claim 20, Ochi illustrates (Fig. 1) comprising a drive (fluid motor 21) or transmission associated with said input sun gear for rotational actuation of the input sun gear about the main axis.   
	
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658